Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 09/07/2022 has been entered. Claims 1 and 3 have been amended. Claims 1-7 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as unpatentable over Minami (US 20080231625 A1) in view of Jeoung (US 20100156776 A1).
Regarding claim 1, Minami (e.g., Figs. 11-14) discloses a display device comprising: 
a display panel (display panel 1) including a first pixel (G pixel), a second pixel (R pixel) adjacent to one side of the first pixel (G pixel) in a first direction, and a third pixel (B pixel) adjacent to the other side of the first pixel (G pixel) in the first direction; 
a first scan driver (scan driver 5) supplying a first signal (scan signal DS) to the first to third pixels (R, G, and B pixels) through a first scan line (scan line DS); 
a second scan driver (scan driver 71) selectively supplying a second scan signal (scan signal AZ1) to the second pixel (R pixel) through a second scan line (scan line AZ1) when a first time elapses (e.g., Fig. 14; time T2-T1) after the supply of the first scan signal (scan signal DS) is started; 
a third scan driver (scan driver 4) selectively supplying a third scan signal (scan signal WS) to the third pixel (B pixel) through a third scan line (scan line WS) after a second time elapses (e.g., Fig. 14; time T5-T2) after the supply of the second scan signal (scan signal AZ1) is started; 
a data driver (data driver 3) supplying a data voltage (image signal form data driver 3) to a plurality of output lines (data lines SL); and 
wherein the second pixel (R pixel) includes a first switching transistor (transistor Tr2) controlled by the second scan signal (scan signal AZ1), and 
wherein the third pixel (B pixel) includes a second switching transistor (transistor Tr1) controlled by the third scan signal (scan signal WS). 

Minami does not disclose the data divider as claimed. However, Jeoung (e.g., Fig. 3) discloses a display device, comprising: a display panel (display panel 22) including a first pixel (G pixel), a second pixel (R pixel) adjacent to one side of the first pixel (G pixel) in a first direction, and a third pixel (B pixel) adjacent to the other side of the first pixel (G pixel) in the first direction; a data driver (data driver 40) configured to supply a data voltage (image signal form data driver 40) to a plurality of output lines (data lines D); and a data divider (data divider 50) configured to selectively supplying the data voltage (e.g., Figs. 3-4) to data lines (data lines D) respectively coupled to the first to third pixels (R, G, and B pixels). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Jeoung to the display device of Minami. The combination/motivation would be to provide a demultiplexer to selectively output image signals to a display panel.

Regarding claim 2, Minami in view of Jeoung discloses the display device of claim 1, Minami (e.g., Figs. 11-14) discloses wherein the first scan signal (scan signal DS) has a first width (Fig. 14), the second scan signal (scan signal AZ1) has a second width smaller than the first width (Fig. 14), and the third scan signal (scan signal WS) has a third width smaller than the second width (Fig. 14).

Regarding claim 4, Minami in view of Jeoung discloses the display device of claim 2, Jeoung (e.g., Figs. 3-4) discloses wherein the data divider (data divider 50) selectively supplies the data voltage to the data lines in response to a first selection signal (selection signal DS2) for selecting a data line (data line D2) coupled to the first pixel (G pixel) and a second selection signal (selection signal DS1) for selecting a data line (data line D1) coupled to at least one of the second pixel (R pixel) and the third pixel. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Jeoung to the display device of Minami. The combination/motivation would be to provide a demultiplexer to selectively output image signals to a display panel.

Regarding claim 6, Minami in view of Jeoung discloses the display device of claim 2, Jeoung (e.g., Figs. 3-4) discloses wherein the data divider (data divider 50) selectively supplies the data voltage to the data lines in response to a first selection signal (selection signal DS2) for selecting a data line (data line D2) coupled to the first pixel (G pixel), a second selection signal (selection signal DS1) for selecting a data line (data line D1) coupled to the second pixel (R pixel), and a third selection signal (selection signal DS3) for selecting the data line (data line D3) coupled to the third pixel (B pixel). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Jeoung to the display device of Minami. The combination/motivation would be to provide a demultiplexer to selectively output image signals to a display panel.

Allowable Subject Matter
5.	Claim 3 is allowed. Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, set forth in this Office action. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display panel. The closet prior arts, Minami (US 20080231625 A1) and Jeoung (US 20100156776 A1), individually or in combination, discloses a display panel including a first pixel, a second pixel, and a third pixel; a first scan driver configured to supply a first signal to the first to third pixels through a first scan line; a second scan driver configured to supply a second scan signal to the second pixel through a second scan line when a first time elapses after the supply of the first scan signal is started; a third scan driver configured to supply a third scan signal to the third pixel through a third scan line after a second time elapses after the supply of the second scan signal is started; a data driver configured to supply a data voltage to a plurality of output lines; and a data divider configured to selectively supply the data voltage to data lines respectively coupled to the first to third pixels, wherein the second pixel includes a first switching transistor controlled by the second scan signal, and wherein the third pixel includes a second switching transistor controlled by the third scan signal, wherein the first scan signal has a first width, the second scan signal has a second width smaller than the first width, and the third scan signal has a third width smaller than the second width, but fails to teach wherein each of the first switching transistor and the second switching transistor is coupled in series to a scan transistor controlled by the first scan signal, and transfers the data voltage to the scan transistor, wherein at least a portion of an enabling period of the first scan signal overlaps with at least a portion of an enabling period of the first selection signal, the second selection signal, and the third selection signal, wherein at least a portion of the second scan signal overlaps with at least a portion of an enabling period of the second selection signal and the third selection signal, and wherein at least a portion of an enabling period of the third scan signal overlaps with at least a portion of the third selection signal.

Response to Arguments
6.	Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
7.	Applicant has amended claims 1 by adding the limitations “…… a second scan driver selectively supplying a second scan signal to the second pixel …… a third scan driver selectively supplying a third scan signal to the third pixel ……”. Applicant argues that “…… MINAMI does not disclose a second scan driver which selectively supplies a second scan signal to the second pixel through a second scan line when a first time elapses after the supply of the first scan signal is started, and a third scan driver which selectively supplies a third scan signal to the third pixel through a third scan line after a second time elapses after the supply of the second scan signal is started. Each of the alleged second scan driver 71 and the alleged third scan driver 4 in MINAMI supplies a scan signal to the alleged first pixel G, the alleged second pixel R and the alleged third pixel B at the same time”. 

    PNG
    media_image1.png
    192
    400
    media_image1.png
    Greyscale

The examiner respectfully disagrees with applicant’s arguments. According to [0124] and [0141] of the specification, applicant defines “selectively supply” as “time-divisionally supply”. Minami (e.g., Figs. 11-14) discloses a display device comprising a first scan driver 5, a second scan driver 71, and a third scan driver 4, which supply scan signals in a time-divisional manner. As disclosed in Minami’s Figs. 11-14 (Fig. 14 is reproduced above for reference), the first scan driver 5 supplies a first scan signal DS to the pixels including R, G, and B pixels through a first scan line DS; the second scan driver 71 supplies a second scan signal AZ1 to the pixels including R pixel through a second scan line AZ1 when a first time elapses (e.g., Fig. 14; time T2-T1) after the supply of the first scan signal DS is started; and the third scan driver 4 supplies a third scan signal WS to the pixels including B pixel through a third scan line WS after a second time elapses (e.g., Fig. 14; time T5-T2) after the supply of the second scan signal AZ1 is started. Therefore, Minami (e.g., Figs. 11-14) discloses the new limitation “selectively supplying” in accordance with applicant’s definition in the specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

                                                                                                                                                                                                        
/YUZHEN SHEN/Primary Examiner, Art Unit 2691